Citation Nr: 0402126	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder 
secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1988 to December 
1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a February 2002 rating decision, the RO denied service 
connection for low back strain claimed as secondary to a left 
knee disability.  In an October 2002 VA Form 21-4138, the 
veteran asked that his claim for secondary disability (a back 
injury) due to a left knee disability be granted.  The Board 
construes this as a notice of disagreement with the RO's 
February 2002 rating decision.  In a December 2002 rating 
decision, the RO again denied service connection for low back 
strain claimed as secondary to a left knee disability.  The 
following month, the veteran asked the RO to reconsider its 
denial and requested a Decision Review Officer (DRO) review.  
In a March 2003 DRO decision, the RO confirmed its two 
earlier denials and this appeal ensued.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue on appeal.

2.  Service connection is currently in effect for residuals 
of a left knee injury with degenerative changes, evaluated as 
10 percent disabling.  

3.  The evidence is in relative equipoise as to whether the 
veteran's service-connected left knee disability caused or 
aggravates his low back strain.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
low back strain is proximately due to or aggravated by his 
service-connected left knee disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for a low back disorder.  VA has 
complied with the notice and duty to assist provisions of the 
VCAA.  Specifically, the veteran was advised by VA of the 
information required to substantiate his claim.  In this 
regard, the Board notes that collectively, by various 
informational letters, October 2002 and May 2003 VCAA 
letters, various rating decisions, and the statement of the 
case (SOC), the veteran was provided with information 
regarding the evidence needed to substantiate his claim, and 
informed of what VA had done and would do to obtain evidence 
for his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  To establish service connection for a low back 
condition, the veteran needed to show that he had the 
disorder and that it was incurred in service or secondary to 
his service-connected left knee disability.  Additionally, in 
the October 2002 and May 2003 VCAA letters and the March 2003 
SOC, the veteran was given specific information with respect 
to the changes in the law pursuant to the VCAA, as well as to 
the new VA duties to assist under the VCAA.  The veteran was 
also given the opportunity to identify additional relevant 
evidence that might substantiate his claim.  He provided 
copies of recent private treatment records and an October 
2002 private physician's statement opining that his service-
connected knee injury likely caused his back disorder.  VA 
examined the veteran in December 2002.  The veteran and his 
representative have provided additional argument and comment.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his service-connection claim and has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.  Moreover, in light of the decision granting 
service connection on a secondary basis, the Board finds 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 
134 (1994).

Service connection for residuals of a left knee injury with 
degenerative changes currently is in effect as 10 percent 
disabling.

Service medical records show that in March 1989 the veteran 
lost his balance and fell, while lifting a 200- to 250-pound 
item over his right shoulder.  He heard a "pop" in his left 
knee and walked with a lot of difficulty afterwards.  The 
veteran was seen in sick call on ship the next day and 
received Motrin and a heating pad for three to four weeks.  
The assessment was prepatellar bursitis.  In May 1989, 
walking down hill, his left knee gave way and he fell down 
hill.  He was diagnosed with a left knee sprain, a medial 
meniscal injury, and anterior cruciate ligament (ACL) strain.  
Subsequently, he was given physical therapy.  His December 
1989 separation examination report showed normal clinical 
findings for the lower extremities and spine.

Private treatment records from Dr. Sheppard dated in June and 
July 1999 reflect that the veteran had long-standing knee and 
back pain.  The veteran reported some cartilage damage to his 
knee in 1989 while in the military, indicating that he had 
some rehab but that his knee problem never completely 
resolved.  He stated that his knee remained unstable and at 
times when walking, it would twist funny and he would lose 
control of his knee; "it simply goes out."  The veteran 
reported seeing a chiropractor for low back pain.  
Examination of his back revealed no point tenderness to 
palpation with no paraspinal muscle tenderness with negative 
straight leg raises.  Knee examination revealed some mild 
instability laterally with likely lateral ligament laxity.  
Back X-rays were normal.  Knee X-rays revealed some mild 
degenerative change of the left knee with slight lateral 
subluxation of the tibia, consistent with his history of 
injury.  

An April 2002 treatment record from Daniel Hickman, M.D. 
shows that the veteran complained of a two-week history of 
low back pain in the paralumbar area.  The veteran related 
that he was bending over to pick up a jackhammer straight in 
front of him, when he noted a sharp pain in his back.  He had 
not actually lifted up the jackhammer.  The veteran reported 
a history of a knee injury in 1989 with a potential ACL 
strain and indicated that at times he had difficulty bearing 
weight on his left knee, which might result in some asymmetry 
in terms of his lifting.  On examination, there was a little 
bit of point tenderness in the paralumbar area.  The 
assessment was low back pain, related to muscle strain.  

In May 2002, Michael T. Hartsfield, M.D. examined the veteran 
for problems with his left knee and a recent back injury, 
that occurred while trying to lift a jackhammer three weeks 
earlier.  He had been seen by Dr. Hickman and had been on 
Skelaxin and Motrin.  The veteran indicated that he was a 
heavy equipment operator and drove a bush hog.  He related a 
history of a 1989 ACL injury in the Navy, which was treated 
but not definitively.  On examination, there was no spasm or 
deformity noted in the back.  The veteran had an obviously 
positive Lachman, pivot shift, and anterior drawer sign on 
examination of the left knee.  X-rays of the left knee 
revealed only mild degenerative changes with an ACL deficient 
left knee.  The impression was ACL deficient left knee and 
resolving lumbosacral strain.  

In an October 2002 statement, Dr. Hartsfield opined that the 
veteran's service-connected knee injury is likely as not to 
have caused the back injury condition.  He added that his 
medical examination of the veteran supports the causal 
relationship between the knee injury and the back injury.

A December 2002 VA examination report reflects a conflicting 
historical record of the veteran's back condition.  
Initially, the veteran reported no prior problems with his 
low back until a lifting episode in the Spring of 2002, when 
he was attempting to lift a 95-pound hack hammer and had an 
acute electrical shock-type pain in his mid- and lower back.  
Later, he said that he had had prior minor sprains and 
strains with lifting in the past.  He was taking 800 mg of 
Motrin daily or every other day.  The veteran wore a brace on 
his left knee and was limited in repetitive bending and 
lifting because of his lumbar spine condition.  On 
examination, the veteran walked with an antalgic gait, using 
a left knee brace.  There was no brace or support on his 
upper or lower back.  There was no obvious curvature 
abnormality of the thoracic or lumbar spine.  He had some 
tenderness in the supporting musculature of the spine in the 
thoracic and lumbar area diffusely without appreciable spasm, 
discoloration or increased warmth or swelling.  He had 
painful range of motion of the spine.  The diagnoses were 
strain/mechanical upper and lower back pain.  The examiner, a 
physician's assistant, opined that the veteran's mid- and 
lower back condition could go through periods of painful 
flare-up, which might alter his strength, coordination and 
range of motion.  It was his opinion that the veteran's 
current mid- and lower back condition was not likely to be 
secondary to his left knee condition.  It appeared from his 
historical account and examination, that the veteran most 
likely strained his upper and lower back attempting to lift a 
very heavy object.  Based on magnetic resonance imaging (MRI) 
results, the examiner diagnosed the veteran with a medial 
meniscus tear and possible lateral meniscus tear and evidence 
of chronic ACL rupture of the left knee.

A close review of the record reveals no evidence showing that 
the veteran incurred a back disorder while in service, or 
within one year of discharge from service.  However, for 
purposes of establishing secondary service connection, there 
is post-service medical evidence of diagnosed low back 
strain.  Despite a definitive diagnosis, the record is 
somewhat equivocal regarding the effect of the veteran's 
service-connected left knee disability on his low back 
disorder.

In the opinion of the December 2002 VA examiner the veteran's 
left knee disability was not an obvious cause of the 
veteran's low back strain.  However, an October 2002 medical 
opinion from his private treating physician indicates that 
the veteran's left knee disability likely caused his back 
disorder.

In light of the above medical evidence showing a relationship 
between the veteran's low back strain and his left knee 
disability, the Board determines that 38 C.F.R. § 3.102 
(2003) should be applied in this case.  Under 38 C.F.R. 
§ 3.102, when a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in the veteran's favor.  A reasonable 
doubt is one, which exists because of an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The findings from the 
veteran's May 2002 private physician's treatment record and 
his October 2002 opinion have in fact established that the 
veteran's back disorder is proximately due to his left knee 
disorder.  While these findings are favorable to the veteran, 
those of the December 2002 VA examiner, who confirmed a 
diagnosis of low back strain but opined that it was not a 
result of the veteran's left knee disability, are not.  
Nevertheless, because such opinion was rendered by a 
physician's assistant, without review or confirmation of the 
findings by a medical doctor, all reasonable doubt will be 
resolved in the veteran's favor.  Therefore, resolving all 
reasonable doubt in favor of the veteran, the Board 
determines that his current low back disorder is proximately 
due to his service-connected left knee disability.  
Accordingly, entitlement to service connection for a low back 
disorder, claimed as secondary to the veteran's service-
connected left knee disability, is granted.  38 C.F.R. §§ 
3.102, 3.310(a); Allen, 7 Vet. App. at 446-48.

 
ORDER

Service connection for a low back disorder secondary to a 
service-connected left knee disability is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



